81604: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28614: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81604


Short Caption:THE BANK OF NEW YORK MELLON VS. SFR INVS. POOL 1, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A790150Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/21/2020 / Segel, M.SP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/30/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe Bank of New York MellonJohn S. Dolembo
							(ZBS Law, LLP)
						Shadd A. Wade
							(ZBS Law, LLP)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Former)
						
							(Hanks Law Group)
						Jacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/11/2020Filing FeeFiling Fee due for Appeal. (SC)


08/11/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-29607




08/11/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-29610




08/14/2020Filing FeeFiling Fee Paid. $250.00 from ZBS Law.  Check no. 32605. (SC)


08/17/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - Due: 21 days. (SC).20-30247




08/21/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: M. Nelson Segel. (SC).20-30864




09/03/2020Docketing StatementFiled Appellant's Civil Docketing Statement (SC)20-32584




09/22/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).20-34772




09/22/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-34808




10/02/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request (SC)20-36285




10/16/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/29/20.  To Court Reporter: Melissa Delgado-Murphy. (SC)20-38037




12/15/2020MotionFiled Stipulation Extending Time for Filing Opening Brief and Appendix. (SC)20-45393




12/15/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief. Due date January 20, 2021. (SC)20-45409




01/20/2021AppendixFiled Appendix to Opening Brief. Vol. I (SC)21-01662




01/20/2021AppendixFiled Appendix to Opening Brief. Vol. II (SC)21-01664




01/20/2021BriefFiled Appellant's Opening Brief. (SC)21-01665




02/16/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (First Request)(SC)21-04573




02/17/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date March 22, 2021. (SC)21-04621




03/22/2021MotionFiled Respondent's Unopposed Motion to Extend Time to File Respondent's Answering Brief. (Second Request)(SC)21-08207




04/02/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until April 21, 2021, to file and serve the answering brief.  (SC)21-09566




04/21/2021BriefFiled Respondent's Answering Brief. (SC)21-11583




04/21/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-11584




05/20/2021MotionFiled Stipulation to Extend Time to File Appellants' Reply Brief.  (SC)21-14540




05/20/2021Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Reply Brief due:  June 21, 2021.  (SC)21-14571




06/18/2021MotionFiled Appellant's Unopposed Motion to Extend Time to File Reply Brief. (SC)21-17594




06/25/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 21, 2021, to file and serve the reply brief.  (SC)21-18349




07/21/2021BriefFiled Appellant's Reply Brief. (SC)21-21097




07/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order Directing Supplemental Briefing.  Briefing from each party must not exceed 15 pages in length.  The appellant has 30 days from the date of this order to file and serve its supplemental brief, and respondent has 30 days to file and serve its responding supplemental brief.  Appellants may file a reply brief of not more than 10 pages within 14 days of respondent's submission.  (SC)22-01358




01/31/2022Notice/IncomingFiled Notice of Substitution of Attorneys. (SC)22-03274




02/11/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Supplemental Opening Brief due:  February 28, 2022.  (SC)22-04691




02/28/2022BriefFiled Appellant's Supplemental Brief. (SC)22-06456




03/30/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Supplemental Brief due:  April 13, 2022.  (SC)22-09876




04/13/2022BriefFiled Respondent's Supplemental Brief. (SC)22-11671




04/27/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Supplemental Reply Brief due:  May 11, 2022.  (SC)22-13302




05/11/2022MotionFiled Appellant's Unopposed Motion to Extend Time to File Reply Brief. (SC)22-14975




05/17/2022Order/ProceduralFiled Order Granting Motion.  Appellant's Supplemental Reply Brief due:  June 10, 2022.  (SC)22-15526




06/10/2022BriefFiled Appellant's Supplemental Reply Brief. (SC)22-18520




06/30/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-20708




09/13/2022Order/DispositionalFiled Order Vacating and Remanding.  "ORDER the judgment of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order."  NNP21-EC/KP/DH  (SC)22-28614





Combined Case View